DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Final Rejection
Claims 1-13 are pending. Claims 1 and 12 are independent.  
 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/30/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 
Response to Amendment
The rejection of claims 1-11 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn.
The rejection of claims 1-2, and 10-11 under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US 2005/0130859 A1) in view of Lahrmann (DE 102007011119 A1) Google Patents translation is withdrawn.
The rejection of claims 3-8 and 12-13 under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US 2005/0130859 A1) and Lahrmann (DE 102007011119 A1) in view of Myers (US 3,622,852) is withdrawn.
The rejection of claims 1-2 and 9 under 35 U.S.C. 103 as being unpatentable over Ahmed (US 5,229,027) in view of Zucholl (DE10039408B4) Google Patents translation is withdrawn.
Response to Arguments
Applicant’s arguments, filed 10/19/2021 urging that the claim amendments require wherein the sensor assembly is configured to detect the marker molecule by a unique electrochemical signature generated by the marker molecule, have been fully considered and are persuasive.  However, upon further consideration, a new ground(s) of rejection is made in view of Minshull et al. (US 2002/0127623 A1) and/or Popovich et al. (US20070235346A1).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US 2005/0130859 A1) and Lahrmann (DE 102007011119 A1 Google Patents translation) in view of Popovich et al. (US20070235346A1) and Minshull et al. (US 20020127623 A1).
Gupta et al. (US 2005/0130859 A1) teach a liquid laundry detergent comprising a surfactant and gallic acid antioxidant marker molecule which meets the limitation wherein the marker molecule is capable of being reversibly reduced or oxidized in response to a plurality of applied potential levels.  See abstract and [0039] and claim 1.
Gupta et al. do not teach the claimed sensor assembly in the laundry machine ie water utilizing machine as is required by the claim 1.  
Lahrmann (DE 102007011119A1) teaches that laundry washing machines are well established with a optical sensor devices (8). The optical sensor devices transmit signals, which are evaluated for controlling the washing process. The optical sensor 
Lahrmann is silent as to the claimed electrochemical signature required by the claims as amended.  Popovich (US20070235346A1) establishes the state of the art that biosensors detect electrochemical signal changes based on the hematocrit level of the blood sample.  See claim 1.  However, neither Lahrmann nor Popovich teach the claimed electrochemical signature in a water utilizing appliance required by claim 1.
Minshull et al. (US 20020127623A1) teach in [0192] the correlation of electrochemical or optical detection methods in laundry washing machines [0221], specifically guiding one of ordinary skill to a variety of signal detection in [0014] teaching signal is an electrochemical signal, in other embodiments, the Signal is an optical Signal detected by ultraviolet spectrophotometry, Visible light spectrophotometry, Surface plasmon resonance, calorimetry, fluorescence polarization, fluorescence quench ing, calorimetric quenching, fluorescence wavelength shift, fluroescence resonance energy 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to arrive at the claimed detergent composition because Gupta et al. (US 2005/0130859 A1) teach a liquid laundry detergent comprising a surfactant and gallic acid in general and Lahrmann (DE 102007011119A1 teaches that it is well established for a laundry washing machines to be equipped with  sensor devices that transmit signals, which are evaluated for controlling the washing process and Minshull et al. teach the correlation of optical signal with electrochemical signals in laundry in general. One of ordinary skill in the art would have been motivated to combine the teachings of Gupta, Lahrmann and Minshull since all are in the analogous art of laundry washing machine detergents in general.  And Popovich establish a common knowledge concept that biosensors function is to detect electrochemical signal changes based on the hematocrit (marker molecule) level.  
Claim 3-8 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US 2005/0130859 A1) in view of Lahrmann (DE 102007011119 A1) Popovich et al. (US20070235346A1) and Minshull et al. (US 2002/0127623 A1) as applied to claims 1-2 and 10-11 above and further in view of Myers (US 3,622,852).
Gupta et al. (US 2005/0130859 A1) are Lahrmann (DE 102007011119 A1) Popovich et al. (US20070235346A1) and Minshull et al. (US 2002/0127623 A1) are 
Myers (US 3,622,852).establishes the state of the art that a laundry machine (see figure 1) has a sensor assembly (see col.4,ln.10-20 encompasses the sensor assembly comprises of: a pulse generator unit (for generating a pulse train) and col.2,ln.57-64 teaches a current measurement.  At least two electrodes are connected to the pulse generator unit and the current measurement unit (see col.4,ln.55-75). It is the Examiner’s position that the the pulse generator unit described in col.4 supply a pulse train to the at least two electrodes during operation, and the pulses of the second pulse train are utilized to establish a DC level by means of an integrator 210 and fed through an amplifier 211 to control the operation of the firing angle control circuit 200 (See col.4, lines 10-20) encompasses limitation to the pulse train comprising at least two subsequent pulses, each having a pulse level (Vx, Vy).
Limitation to wherein the pulse levels (Vx, Vy) are selected from the plurality of pulse levels associated with marker molecule oxidation or reduction events, and the current measurement unit (3) being arranged to measure at least two total current responses (TR1, TR2) during each of the associated pulse duration, to determine at least one ratio value (PR) of the at least two total current responses (TR1, TR2) can be found in claim 1 of Myers.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to arrive at the claimed sensor assembly because Myers (US 3,622,852).establishes the state of the art that a laundry machine (see figure 1) has a sensor assembly (see col.4,ln.10-20 encompasses the sensor assembly .  
Claim 1-2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed (US 5,229,027) in view of Zucholl (DE10039408B4) Google Patents translation attached and Minshull et al. (US 2002/0127623 A1).
Ahmed (US 5,229,027) teach a liquid automatic dishwashing detergent comprising a potassium iodate marker molecule (see col.8,ln.12-17) and surfactant (see col.2,ln.15-30).  Limitation of the iodine marker molecule in the detergent is explained in col.3, lines 30-50 teaching that the liquid compositions are easily pourable, easily measured and easily put into the dishwashing machines. The iodate bleach stabilizer shows expected improvement in stabilizing compositions having a relatively high available chlorine concentration, for example, 2% available chlorine as compared with a regular 1% available chlorine concentration and compositions having a relatively high caustic (NaOH) concentration 6.83% (50% solution) as compared to regular caustic (NaOH) concentration 2.4% (50% solution).
Ahmed do not teach the claimed sensor assembly in the dishwashing water utilizing machine as is required by the claim 1.  
Zucholl (DE 10039408B4) Google Patents translation attached teaches that it is well established for a household washing machine or dishwasher, wherein a device is 
Zucholl is silent as to the claimed electrochemical signature required by the claims as amended.  Minshull et al. (US 20020127623A1) teach in [0192] the correlation of electrochemical or optical detection methods in household washing machines [0221], specifically guiding one of ordinary skill to a variety of signal detection in [0014] teaching signal is an electro chemical signal, in other embodiments, the signal is an optical Signal detected by ultraviolet spectrophotometry, Visible light spectrophotometry, Surface plasmon resonance, calorimetry, fluorescence polarization, fluorescence quench ing, calorimetric quenching, fluorescence wavelength shift, fluroescence resonance energy transfer (FRET), enzyme inked immunosorbent assay (ELISA), liquid crystal displays (LCD) or a charge coupled device. In certain embodiments, binding of an analyte produces an optical signal by displacing a tethered substrate, such as an analyte analogue. See [0014], [0221], and [0192].

One of ordinary skill in the art would have been motivated to combine the teachings of Ahmed, Zucholl and Minshull since all are in the analogous art of household washing in general.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREETI KUMAR whose telephone number is (571)272-1320. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PREETI KUMAR/Examiner, Art Unit 1761